Exhibit 21 TITAN INTERNATIONAL, INC. SUBSIDIARIES Jurisdiction of Name Incorporation Automotive Wheels, Inc. California Dico, Inc. Delaware Dyneer Corporation Delaware Titan Tire Corporation Illinois Titan Tire Corporation of Bryan Ohio Titan Tire Corporation of Freeport Illinois Titan Tire Corporation of Natchez Mississippi Titan Tire Corporation of Texas Texas Titan Wheel Corporation of Illinois Illinois Titan Wheel Corporation of Iowa Iowa Titan Wheel Corporation of South Carolina South Carolina Titan Wheel Corporation of Virginia Virginia
